      Case 2:18-cr-00834-AB Document 25 Filed 01/24/19 Page 1 of 4 Page ID #:81



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. CR 18-834-AB

13             Plaintiff,                   STIPULATION TO SET TRIAL DATE
                                            AND EXCLUDE TIME
14                   v.
                                            Current Dates:
15   JEFFREY CRAIG YOHAI,                   January 25, 2019, 1:30pm SC
                                            No trial date set
16             Defendant.
                                            Proposed Dates:
17                                          February 22, 2019, 1:30pm SC
                                            March 19, 2019, Trial
18

19        Plaintiff United States of America and defendant Jeffrey Craig

20   Yohai (Adefendant@), through their counsel of record, hereby

21   stipulate as follows:

22        1)   Defendant initially appeared before a judicial officer in

23   the district in which this charge was pending on November 7, 2018.

24   The information in this case was filed on December 4, 2018.            The

25   Speedy Trial Act of 1984, 18 U.S.C. ' 3161 et. seq., requires that

26   the trial commence on or before 70 days from the later of the

27   defendants' initial appearance or the filing of the indictment, or

28   February 12, 2019, in this case.       Trial has not yet been set, but a

                                            1
      Case 2:18-cr-00834-AB Document 25 Filed 01/24/19 Page 2 of 4 Page ID #:82



 1   status conference is calendared for January 25, 2019, at 1:30pm.

 2   There have been no previous continuances of trial or exclusions of

 3   time.    Defendant is detained in this case as well as another one, in

 4   which he is pending sentencing.

 5           2)   By this stipulation, defendant and the government jointly

 6   request that the Court exclude the time from January 24, 2018, when

 7   the request for this continuance was made by defendant, to the new

 8   trial date, and find the following:

 9                a)   Initial discovery, consisting of a one terabyte hard

10   drive of data seized from defendant, was mailed to defense counsel

11   in November, 2018.    An additional DVD of discovery, containing

12   subpoena returns, new interviews, and additional digital device

13   data, was mailed to defense counsel around December 3, 2018.            Around

14   January 3, 2019, the government mailed another DVD of the latest

15   witness interviews and subpoena returns, as well as spreadsheets.

16   Defense counsel believes she needs additional time to analyze the

17   initial discovery and discuss it with defendant.          The government

18   expects to provide additional discovery including emails from

19   defendant’s digital devices.

20                b)   The parties expect that this case will result in a

21   plea agreement, not a trial, and have engaged in plea negotiations

22   resulting in multiple revisions of the plea agreement.           Because the

23   parties have focused on a resolution rather than trial, defense

24   counsel needs additional time to prepare for trial in the event a

25   plea agreement cannot be reached.

26                c)   Counsel for defendant, in addition to her normal,

27   full workload as the Federal Defender, has the following major time

28   commitments: Counsel is actively preparing for a sexual assault

                                            2
      Case 2:18-cr-00834-AB Document 25 Filed 01/24/19 Page 3 of 4 Page ID #:83



 1   trial, which is set to begin on February 5, 2019. Counsel is also

 2   actively readying the Federal Defender’s Office’s administration for

 3   Phase two of the partial federal government shutdown.

 4               d)   Counsel for defendant believes that, given the volume

 5   of initial discovery, pending discovery, and her work commitments

 6   before the proposed new trial date, she could not, despite due

 7   diligence, be effective at trial before that date.

 8               e)   Counsel for defendant has discussed this stipulation

 9   with her client, who supports the proposed new trial date and

10   exclusion of time.

11               f)   For the purpose of computing time under the Speedy

12   Trial Act, 18 U.S.C. ' 3161 et. seq., within which trial must

13   commence:

14                    (i)   The time period from January 24, 2019, through

15   the new trial date is deemed excludable pursuant to 18 U.S.C.

16   ' 3161(h)(7)(A) because it results from a continuance granted by the

17   Court at defendants= request, on the basis of the Court=s finding

18   that the ends of justice served by taking such action outweigh the

19   best interest of the public and the defendant in a speedy trial.

20   ///

21

22

23

24

25

26

27

28

                                            3
      Case 2:18-cr-00834-AB Document 25 Filed 01/24/19 Page 4 of 4 Page ID #:84



 1              The parties agree and stipulate and request that the Court

 2   find that nothing in this stipulation and order shall preclude a

 3   finding that other provisions of the Speedy Trial Act dictate that

 4   additional time periods are excludable from the period within which

 5   trial must commence.

 6        IT IS SO STIPULATED.

 7

 8   Dated: January 24, 2019             Respectfully submitted,

 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         LAWRENCE S. MIDDLETON
11                                       Assistant United States Attorney
                                         Chief, Criminal Division
12
                                         Andrew Brown
13
                                         ANDREW BROWN
14                                       Assistant United States Attorney

15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16

17

18   Dated:   January 24, 2019

19
     Hilary Potashner
20
     HILARY POTASHNER
21   Federal Public Defender
     Attorney for defendant Yohai
22

23

24

25

26

27

28

                                            4
